Citation Nr: 1511442	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a right knee disorder, status post right total knee replacement.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a bunion left big toe.  

6.  Entitlement to service connection for a bunion right big toe.  
7.  Entitlement to a permanent and total disability rating for pension purposes.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to December 1984.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the RO.  

In January 2015, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  



FINDING OF FACT

During her January 15, 2015 video conference, the appellant notified the Board that she wished to withdraw her appeal with respect to the issue of entitlement to a permanent and total disability rating for pension purposes. 


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeal of entitlement to a permanent and total disability rating for pension purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During her January 2015 video conference, the appellant requested that her appeal be withdrawn with respect to the issue of entitlement to a permanent and total disability rating for pension purposes.  As to that issue, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

ORDER

The claim of entitlement to a permanent and total disability rating for pension purposes is dismissed.  


REMAND

Given the appellant's assertion of in-service foot treatment, the Board has determined that additional development is necessary and the matter is REMANDED for the following development:

1. Ask the Veteran if she has any further medical or non-medical evidence to submit indicating that she was treated in service for pes planus, fibromyalgia, a bilateral knee disorder, and/or bunions of the toes. Provide authorizations for the release of any information not currently on record, and obtain any evidence cited by the Veteran. Document all efforts to obtain such evidence.

2. Ask the Veteran if she was ever a family member authorized to receive medical care at any U.S. government military or naval facility, and if so, whether any service medical records could be in the possession of such facilities and under what name. If so, seek to obtain such records.

3. Obtain the Veteran's service personnel records.

4.Conduct any other appropriate development as decided by the RO. After doing so, readjudicate the claims and if appropriate, forward to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


